                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

ISMAIL ALKAN DUZYURT,                                   )
                                                        )
                                Plaintiff,              )
                                                        )       JUDGMENT IN A
                                                        )       CIVIL CASE
v.                                                      )       CASE NO. 5:19-HC-2123-D
                                                        )
BRICK TRIPP,                                            )
                                                        )
                                Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court DISMISSES the action
without prejudice for Duzyurt's failure to advise the court of his new address and for failure to
prosecute.




This Judgment Filed and Entered on October 4, 2019, and Copies To:
Ismail Alkan Duzyurt                                    (Sent to Rivers Correctional Institution via US
                                                        Mail)




DATE:                                                   PETER A. MOORE, JR., CLERK
October 4, 2019                                                 (By) /s/ Nicole Sellers
                                                                Deputy Clerk
